Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues that Kobayashi does not teach or disclose the amended claim language related to the “receiver” element of the Claim.

	Examiner respectfully disagrees.
	Examiner notes that the amendment in questions lacks 112(a) support. The Specification does not disclose any support for the receiver being “configured to receive, via the communication network, the enhanced model parameters computed by the external data analyzing device based on an identified difference.” If Applicant believes such subject matter is supported, Examiner requests appropriate citations. However, Examiner has only found citations such as [0009], [0010], and [0046] which only disclose a generic receiver element. 
As such, Applicant fails to distinguish the receiver element from prior art. It should be noted that the “external data analyzing device” is not an included element of the claim, and is only pertinent to the extent it limits the function of the recited receiver element, i.e. that the receiver is capable of receiving enhanced model parameters computed by the external data analyzing device. For example, an email inbox “configured to” receive email responses to an invitation to a Super Bowl party, can be taught simply by an email inbox. The email inbox is not being specially configured (i.e. further limited) to enable some new functionality, but rather merely an intended use of the generic configuration is being recited. As such, a generic email inbox would suffice to teach the example email inbox.
Similarly, given the lack of support for the receiving being “based on an identified difference,” the claim only requires a generic receiver element to be disclosed. 

Regarding Kobayashi, Applicant’s arguments on Pages 12-13 are directed to the aforementioned issue, i.e. the amended claim language. 

Examiner respectfully disagrees.
Kobayashi FIG. 11 teaches the data processing device, Information Processing Apparatus 13, and external data analyzing device, Information Processing Apparatus 11. The data filter of the data processing device being Processing Unit 200a of Information Processing Apparatus 11 and the receiver being Processing Unit 200c also of Information Processing Apparatus 11. However, Examiner notes that for purposes of teaching the claims either Information Processing Apparatus can suffice as the data processing device or the external data analyzing device, as either Apparatus performing data filtration as well as receiving processed model parameters from the other Apparatus (i.e. each apparatus would view itself as “the data processing device” and the other apparatus as the “external data analyzing device).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 1-5, 10-12, and 14-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a receiver configured to receive, via the communication network, the enhanced model parameters computed by the external data analyzing device based on an identified difference between the enhanced model parameters and the computed model parameters being greater than a predetermined threshold.” 
Examiner has found the following pertinent portions of the Specification:
[0009] The receiver is configured to receive further model parameters provided by the external data analyzing device. [0010] The receiver is configured to receive sensor data from an external data processing device. [0046] A receiver 26 of the data center 20 receives the sensor data sent by the data filter 15 of the edge device 10. 
Examiner specifically finds a lack of support that the receiver is configured to receive the enhanced model parameters based on an identified difference. The Specification appears to only disclose a generic receiving element (i.e. a receiver that receives whatever is sent to it), and does not receive “based” only any factor at all.
As such, Applicant’s amendment introduces a limitation upon the receiver that does not appear to be supported in the Specification. 

Claims 2-5 and 16 depend on Claim 1 and are rejected for the same reasons as Claim 1.
Claim 10 and Claim 11 recite language having the same issue as Claim 1 and are rejected for the same reasons as Claim 1. Claims 12, 14, and 15 depend upon Claim 11 and are rejected for the same reasons as Claim 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claims 1-5, 11-12, and 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
configured to store model parameters of a system model; a controller configured to process the sensor data measured by the number of sensors based on the model parameters stored in the model database,” and further Claim 1 recites “a model generator configured to compute model parameters of the system model based on the sensor data stored in the sensor database by applying a first model scheme, and to store the computed model parameters of the system model in the model database.” 
As such, Claim 1 discloses two sets of model parameters, i.e. “model parameters” and “computed model parameters.” However, the claims have been amended to and further recites “external data analyzing device configured to compute the model parameters.” The claim is unclear as to the model parameters being referenced. 

Additionally, regardless of which model parameters “external data analyzing device configured to compute the model parameters” is referencing, the limitations usage of antecedent basis is unclear. Antecedent basis would suggest more than the model parameters being the same value or data, but would suggest that the same instance of the model parameters. 
For example, if a movie was stored on a DVD and on a hard drive, if a claim limitation stated “receiving the movie.” The claim limitation would be unclear as to which movie is being received, as for claim interpretation purposes each instance of the movie is a different element. 
However, this does not appear to be the case in the claims as the model generator (i.e. the data processing device) is explicitly stated as being a separate device, computed separately, and therefore should be recited as a separate claim element. 

Claims 2-5 and 16 depend on Claim 1 and are rejected for the same reasons as Claim 1.
Claim 11 recites language having the same issue as Claim 1 and are rejected for the same reasons as Claim 1. Claims 12, 14, and 15 depend upon Claim 11 and are rejected for the same reasons as Claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-3, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478 A1) in view of Kobayashi et al. (US 20170307393 A1) and Trainor et al. (US 20180356809 A1).

Claim 1 	Aggour teaches a data processing device comprising: 
a sensor database configured to store sensor data measured by a number of sensors; (FIG. 1, Data Store 112, ¶0018, receives and stores data from sensors)
a model database configured to store model parameters of a system model; (FIG. 1, Models 120, ¶0021, pattern model database where pattern models are added)
a controller configured to process the sensor data measured by the number of sensors based on the model parameters stored in the model database (FIG. 4, steps 404-408, ¶0046, processing the time-series sensor data) and to controlling a system by applying the measured sensor data to the system model based on the model parameters stored in the model database; (FIG. 4, step 404, ¶0045, applying time-series sensor data to a feature model based on the model parameter feature patterns) 
a model generator configured to compute model parameters of the system model based on the sensor data stored in the sensor database by applying a first model scheme, and to store the computed model parameters of the system model in the model database. (FIG. 4, step 422, ¶0047, creating a new feature model of a system based on the time-series sensor data according to a given model scheme, for example a curve fit or geometric fit; ¶0021, wherein these pattern model are added to models 120) 
However, Aggour does not explicitly teach a data filter configured to filter the sensor data stored in the sensor database and forward the filtered sensor data, via a communication network, to an external data analyzing device configured to compute the model parameters by applying the same first model scheme as the data processing device and compute enhanced model parameters by applying a second model scheme using the filtered sensor data provided by the data filter to the external data analyzing device; and 
a receiver configured to receive, via the communication network, the enhanced model parameters computed by the external data analyzing device based on an identified difference between the enhanced model parameters and the computed model parameters being greater than a predetermined threshold, wherein the receiver is further configured to store the enhanced model parameters in the model database, wherein the data processing device is an individual local device that is separate from and in communication with the external data analyzing device via the communication network, wherein the external data analyzing device is located within a cloud computing system, and wherein the external data analyzing device comprises larger computational resources than the data processing device to compute the enhanced model parameters. 
a data processing device (FIG. 11, Information Processing Apparatus 13) comprising:
a data filter (FIG. 10 and 11, Processing Unit 200a) configured to filter sensor data stored in a sensor database (FIG. 10, ¶0101, Processing Unit 200a performing Sensor Data Feature Extractor 203, FIG. 4, ¶0080, wherein Processing Unit 200 extracts feature amounts from the sensor data) and forward the filtered sensor data, via a communication network, to an external data analyzing device (FIG. 10 and 11, Information Processing Apparatus 11, ¶0101, sending the filtered sensor data to an external data analyzing device) configured to compute model parameters by applying the same first model scheme as the data processing device (¶0038-¶0040, processing is distributed across multiple processor, and therein these multiple processors are applying a same model scheme to arrive at a common output) and compute enhanced model parameters by applying a second model scheme using the filtered sensor data provided by the data filter to the external data analyzing device; (¶0038-¶0040, wherein the processing being distributed comprises a second model scheme, i.e. devices apply a common model scheme being the overarching model scheme, but also apply separate model schemes for their particular model aspects) and 
 a receiver (FIG. 12, Communication Apparatus 925) configured to receive, via the communication network, enhanced model parameters computed by the external data analyzing device (FIG. 11, ¶0101 and ¶0107, receiving extracted sensor data that has been enhanced by further processing by Processing Unit 200b; FIG. 6, ¶0066 and ¶0073, wherein the processed sensor data is used as model parameters) based on an identified difference between the enhanced model parameters and the computed model parameters being greater than a predetermined threshold, (See 112(a) Rejection, Specification lacks support that the receiver is configured to receive based on an identified difference; Specification appears to only support a generic receiver, which the prior art covers) wherein the receiver is further configured to store the enhanced model parameters in a model database, (FIG. 4  wherein the data processing device is an individual local device that is separate from and in communication with the external data analyzing device via the communication network, (FIG. 11, Interface 250b, ¶0106, wherein Information Processing Unit 13 and Information Processing Unit 11 are in communication via network Interface 250b) wherein the external data analyzing device comprises larger computational resources than the data processing device to compute the enhanced model parameters. (FIG. 11, ¶0107, wherein Information Processing Unit 11 comprises larger computational resources than Information Processing Unit 13 in the form of having two Processing Units 200a and 200c)
It would be obvious to one of ordinary skill in the art to modify the teachings of Aggour to incorporate data filtration elements and receiver elements into its methodology for analyzing and managing data in order to more efficiently utilized network resources.
However, Aggour in view of Kobayashi does not explicitly teach wherein an external data analyzing device located within a cloud computing system. 
From a related technology, Trainor teaches an external data analyzing device located within a cloud computing system. (FIG. 1, ¶0025-¶0026, wherein an external analyzing device, for instance a server, may be located within a cloud computing system) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aggour in view of Kobayashi to incorporate cloud computing technology in order to provide enable a data processing device greater access to other external data analyzing devices that may provide enhanced or alternative capabilities. 

Claim 2	Aggour in view of Kobayashi and Trainer teaches Claim 1, and further teaches wherein the data filter is configured to filter the sensor data having predetermined impact on the computation of the model parameters by the model generator. (Kobayashi, ¶0054, wherein the sensor data being filter has a predetermined impact, i.e. the filtered sensor data comprises a known parameter, such as an angular velocity)

Claim 3 	Aggour in view of Kobayashi and Trainer teaches Claim 1, and further teaches wherein the model generator is configured to notify the data filter, based on the computed model parameters being different from the model parameters stored in the model database. (Aggour, FIG. 4, step 412, ¶0047, notifying the system when the computed patterns do not match a patterns in the database)

Claim 11	Aggour teaches a method for processing data comprising: 
measuring sensor data by at least one sensor of an individual data processing device; (FIG. 1, Data Store 112, ¶0018, collecting and storing data from sensors, wherein collecting storing data comprises )
storing measured sensor data in a sensor database of a data processing device; (FIG. 1, Data Store 112, ¶0018, storing data from sensors)
computing, by the data processing device, model parameters of a system model based on sensor data stored in the sensor database by applying a first model scheme; (FIG. 4, step 422, ¶0047, creating a new feature model of a system based on the time-series sensor data according to a given model scheme, for example a curve fit or geometric fit; ¶0021, wherein these pattern model are added to models 120)
storing the computed model parameters of the system in a model database of the data processing device; (FIG. 1, Models 120, ¶0021, pattern model database where pattern models are added)
receiving, by the data processing device, further model parameters sent from an external data analyzing device, via a communication network based on an identified mathematical difference between the enhanced model parameters and the computed model parameters is greater than a predetermined threshold; (See 112(a) rejection) 
storing the enhanced further model parameters in the model database of the data processing device; (FIG. 1, Models 120, ¶0021, pattern model database where pattern models are added) and processing, by a data processing device, the measured sensor data (FIG. 4, steps 404-408, ¶0046, processing the time-series sensor data) based on the enhanced model parameters stored in the model database for controlling a system (Examiner notes that “for controlling a system” comprises an intended use statement and does not have patentable weight) by applying the measured sensor data to a model of the system based on the further model parameters stored in the model database. (FIG. 4, step 404, ¶0045, applying time-series sensor data to a feature model based on model parameter feature pattern)
However, Aggour does not explicitly teach filtering, by a data processing device, the sensor data stored in the sensor database; and forwarding the filtered sensor data from the data processing device to an external data analyzing device.
From a related technology, Kobayashi teaches filtering, by a data processing device, the sensor data stored in the sensor database; (FIG. 4, step 203 ¶0080, extracting feature amounts from the sensor data) and forwarding the filtered sensor data from the data processing device to an external data analyzing device, (FIG. 11, ¶0107, wherein processed data is forwarded to another processing unit) wherein the external data analyzing device (FIG. 10 and 11, Information Processing Apparatus 11, ¶0101, sending the filtered sensor data to an external data analyzing device) configured to compute model parameters by applying the same first model scheme as the data processing device (¶0038-¶0040, processing is distributed across multiple processor, and therein these multiple processors are applying a same model scheme to arrive at a common output) and compute enhanced model parameters by applying a second model scheme using the filtered sensor data provided by the data filter to the external data analyzing device; (¶0038-¶0040, wherein the wherein the data processing device is an individual local device that is separate from and in communication with the external data analyzing device via the communication network. (FIG. 11, Interface 250b, ¶0106, wherein Information Processing Unit 13 and Information Processing Unit 11 are in communication via network Interface 250b)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for processing and modeling sensor data taught in Aggour to incorporate the techniques utilized to handle and filter sensor data applied in Kobayashi in order to more effectively process sensor data.
However, Aggour in view of Kobayashi does not explicitly teach wherein the external data analyzing device is located within a cloud computing system. 
From a related technology, Trainor teaches an external data analyzing device located within a cloud computing system. (FIG. 1, ¶0025-¶0026, wherein an external analyzing device, for instance a server, may be located within a cloud computing system) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aggour in view of Kobayashi to incorporate cloud computing technology in order to provide enable a data processing device greater access to other external data analyzing devices that may provide enhanced or alternative capabilities. 

Claim 12	Aggour in view of Kobayashi and Trainer teaches Claim 11, but does not explicitly teach receiving, by the external data analyzing device, the forwarded sensor data; (Aggour, FIG. 1, Data Store 112, ¶0018, receives next data from forwarded sensors)
storing the forwarded sensor data in a further model database of the external data analyzing device; (Aggour, FIG. 1, Data Store 112, ¶0018, storing data)
computing, by the external data analyzing device, replicated model parameters corresponding to the model parameters by applying the same model scheme as the data processing device; (FIG. 4, step 412, ¶0046 and ¶0050, wherein the pattern match is the same pattern applied elsewhere)
computing, by the external data analyzing device, the enhanced model parameters based on a second model scheme; (Aggour, ¶0047, wherein the new feature model of a is based according to a different model scheme, for example a curve fit or geometric fit) and
sending the enhanced model parameters from the external data analyzing device to the data processing device based on a mathematical difference between the replicated model parameters and the second enhanced model parameters is greater than a predetermined threshold. (See 112(a) Rejection)

Claim 14	Aggour in view of Kobayashi and Trainer teaches Claim 12, and further teaches wherein the filtering of the sensor data comprises determining whether the computed model parameters are the same or almost the same as previously computed model parameters, when further sensor data have been stored in sensor database and the further sensor data are also used for computing the model parameters. (Examiner notes that for method claims with steps with contingent limitations, See 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019], (II), only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; Examiner notes that the “when” forms a contingent clause limitations and so is not a step that must be performed, and does not require further teaching)

Claim 15	Aggour in view of Kobayashi and Trainer teaches Claim 12, and further teaches comprising deleting sensor data in the sensor database of the data processing device and/or the data analyzing device when a predetermined condition is fulfilled. (Examiner notes that for method claims with steps with contingent limitations, See 2111.04 "Adapted to," "Adapted for," "Wherein," "Whereby," and Contingent Clauses [R-10.2019], (II), only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; Examiner notes that the “when” forms a contingent clause limitations and so is not a step that must be performed, and does not require further teaching)

Claim 16	Aggour in view of Kobayashi and Trainor, teaches Claim 1, and further teaches wherein a data processing device is an edge device. (Trainor, ¶0027 and ¶0028)

5.	Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478 A1) in view of Kobayashi et al. (US 20170307393 A1) and Trainor et al. (US 20180356809 A1) and in further view of Ferguson et al. (US 20030140039 A1).

Claim 4 	Aggour in view of Kobayashi and Trainor teaches Claim 1, but does not explicitly teach wherein the data filter is configured to delete sensor data in the sensor database based on a predetermined deletion strategy. 
From a related technology, Ferguson teaches wherein a data filter is configured to delete sensor data in the sensor database based on a predetermined deletion strategy. (¶0032, a data filter removing outliers from input data, wherein removing outliers comprises a predetermined deletion strategy; ¶0007, data comprising sensor data)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aggour in view of Kobayashi and Trainor with the data filtration teachings of Fergusun in order to remove outlier data that may adversely affect analysis. 

Claim 5 	Aggour in view of Kobayashi, Trainor and Ferguson teaches Claim 4, and further teaches wherein the deletion strategy comprises identifying one or more of: 
sensor data of an uncompleted computation of model parameters, sensor data exceeding a predetermined aging, sensor data having an impact to the computation of the model data being lower than a predetermined threshold value, or sensor data outside a predetermined value range. (Ferguson, ¶0032, removing outliers from input data, wherein an outlier comprises data outside of a predetermined value range)

6.	Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478 A1) in view of Kobayashi et al. (US 20170307393 A1) and ElBsat et al. (US 20150169795 A1).

Claim 6	Aggour teaches a data analyzing device within a cloud computing system, the data analyzing device comprising:
a sensor database configured to store received sensor data; (FIG. 1, Data Store 112, ¶0018, receives and stores data from sensors)
a first model generator configured to compute model parameters of the system model based on the sensor data stored in the sensor database by applying a first model scheme, (FIG. 4, step 414, ¶0050-¶0051, applying a first pattern match to the sensor data, wherein the patter comprises a first model scheme) wherein the first model scheme applied by the first model generator is a same model scheme that is applied by a model generator of an external data processing device; (FIG. 4, step 412, ¶0046 and ¶0050, wherein the patter match is the same pattern applied elsewhere) and a second model generator configured to compute second model parameters of the system model based on the sensor data stored in the sensor database by applying a second model scheme, wherein the computational load for computing the second model parameters is greater than the computational load for computing the first model parameters (FIG. 4, steps 408 and 418, ¶0048, wherein additional data, i.e. a greater computational load, is used to identify multiple patterns or features) to reflect larger computational resources for the data analyzing device in comparison to the external data processing device. (Examiner notes that “to reflect” comprises an intended use statement wherein the “greater” load is only intended to reflect larger computation resource)
However, Aggour not explicitly teach a receiver configured to receive, via a communication network, sensor data from an external data processing device separate from the data analyzing device and the cloud computing system; and
a data analyzer configured to compare the first model parameters with the enhanced model parameters and to send the enhanced model parameters to the external data processing device when a mathematical difference between the first model parameters and the second model parameters is greater than a predetermined threshold.
From a related technology, Kobayashi teaches a receiver configured to receive, via a communication network, sensor data from an external data processing device separate from the data analyzing device (FIG. 11, Interface 250b, ¶0106, wherein Information Processing Unit 13 and Information Processing Unit 11 are in communication via network Interface 250b) and the cloud computing system; (Examiner notes that “the cloud computing system” is a preamble element that does not have patentable weight, and while the term is incorporated into the body, the incorporate does not provide meaningful structural limitation as the a device being separate or not from a cloud computing system does not material impact its structure or composition)

However, Aggour in view of Kobayashi not explicitly teach a data analyzer configured to compare the first model parameters with the enhanced model parameters and to send the enhanced model parameters to the external data processing device when a mathematical difference between the first model parameters and the second model parameters is greater than a predetermined threshold.
From a related technology, ElBsat teaches a data analyzer configured to compare a first model parameters with a second model parameters (FIG. 4, step 418, ¶0013 and ¶0155, comparing an energy use model parameter of a first energy use model and an energy use model parameter for a mean energy use model parameter) and to send the second model parameters to an external data processing device (FIG. 4, step 420, ¶0162, providing the outlier parameter to a processing unit of a control device) based on a mathematical difference between the first model parameters and the second model parameters is greater than a predetermined threshold. (¶0115, an outlier greater than a fixed percentage threshold value)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data analysis techniques taught in Aggour in view of Kobayashi to incorporate the data modeling analysis techniques described in ElBsat in order to more effectively analyze parameter within data models. (ElBsat, ¶0004)

Claim 7	Aggour in view of Kobayashi and ElBsat teaches Claim 6, and further teaches wherein the first model scheme applied by the first model generator corresponds to a model scheme applied by model generator of the external data processing device. (Aggour, FIG. 4, step 422, ¶0047, creating a new feature model of a system based on the time-series sensor data according to a given model scheme, for example a curve fit or geometric fit; ¶0021, wherein these pattern model are added to models 120)

Claim 8	Aggour in view of Kobayashi and ElBsat teaches Claim 6, and further teaches wherein the second model generator is configured to perform the computation of the second model parameters with predetermined time intervals, or each time a predetermined number of sensor data are received by the receiver. (Aggour, ¶0046, wherein multiple patterns, i.e. models, are applied to the sensor data, and wherein a generator is viewed as being a process of applying a given model)

Claim 9	Aggour in view of Kobayashi and ElBsat teaches Claim 6, and further teaches wherein the computational load for computing the second model parameters is greater than the computational load for computing the first model parameters. (ElBsat, ¶0013, wherein the second model parameters comprises a mean of a class of models, whereas the first model parameter comprises a single model, and therefore would have a higher computational load)

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aggour et al. (US 20160110478 A1) in view of Kobayashi et al. (US 20170307393 A1), ElBsat et al. (US 20150169795 A1), and Trainor et al. (US 20180356809 A1).

Claim 10	Aggour teaches a data processing system comprising: 
a data processing device comprising:
a sensor database configured to store sensor data measured by a number of sensors; (FIG. 1, Data Store 112, ¶0018, receives and stores data from sensors) 
a model database configured to store model parameters of a system model; (FIG. 1, Models 120, ¶0021, pattern model database where pattern models are added)
a controller configured to process the sensor data measured by the number of sensors based on the model parameters stored in the model database (FIG. 4, steps 404-408, ¶0046, processing the time-series sensor data) for controlling a system (Examiner notes that “for controlling a system” comprises an intended use statement and does not have patentable weight) by applying the measured sensor data to a model of the system based on the model parameters stored in the model database; (FIG. 4, step 404, ¶0045, applying time-series sensor data to a feature model based on the model parameter feature patterns)
a model generator configured to compute model parameters of the system model based on the sensor data stored in the sensor database by applying a first model scheme, and to store the computed model parameters of the system model in the model database; (FIG. 4, step 422, ¶0047, creating a new feature model of a system based on the time-series sensor data according to a given model scheme, for example a curve fit or geometric fit; ¶0021, wherein these pattern model are added to models 120) and
a data analyzing device comprising:
a receiver configured to receive sensor data from an external data processing device; (FIG. 11, ¶0107, a receiver of data analyzing device 13 configured to receive sensor data from external data processing device 11)
a sensor database configured to store the received sensor data; (FIG. 1, Data Store 112, ¶0018, receives and stores data from sensors)
a first model generator configured to compute first model parameters of a system model based on the sensor data stored in the sensor database by applying a first model scheme; (FIG. 4, step 422, ¶0047, creating a new feature model of a system based on the and 
a second model generator configured to compute second model parameters of the system model based on the sensor data stored in the sensor database by applying a second model scheme. (¶0046, wherein multiple patterns, i.e. models, are applied to the sensor data, and wherein a generator is viewed as being a process of applying a model) 
However, Aggour does not explicitly teach a data filter configured to filter the sensor data stored in the sensor database, wherein the data filter is configured to forward the filtered sensor data to an external data analyzing device, and wherein the data processing device further comprises a receiver configured to receive further model parameters provided by the external data analyzing device, and to store the received further model parameters in the model database, wherein the data processing device is an individual local device that is separate from and in communication with the data analyzing device via the communication network, wherein the data processing device is an individual local device that is separate from and in communication with the data analyzing device via the communication network, wherein the data analyzing device is located within a cloud computing system, and wherein the data analyzing device comprises larger computational resources than the data processing device to compute the enhanced model parameters.
From related technology, Kobayashi teaches a data filter configured to filter the sensor data stored in the sensor database, (FIG. 4, step 203 ¶0080, extracting feature amounts from the sensor data) wherein the data filter is configured to forward the filtered sensor data to an external data analyzing device, (FIG. 11, ¶0107, wherein processed data is forwarded to another processing unit) and wherein the data processing device further comprises a receiver configured to receive further model parameters provided by the external data analyzing device, and to store the received further model parameters in the model database, (FIG. 11, ¶0107, further comprising a receiver to receive and store further parameters from the other processing unit) when a difference between the enhanced model parameters and the computed model parameters is greater than a predetermined threshold, (Examiner notes the language “when a different between the enhanced model parameters and the computed parameters is greater than a predetermined threshold” comprises a contingent limitation; in the case of a contingent system element, the element may be taught via an element performs the function of the contingent limitation, i.e. storing the enhanced model parameters, as such mere a storage element performs the function that is contingent, i.e. storage, for example, a storage element configured to store data when desired by the user may have its contingent function taught by a generic storage element) wherein the data processing device is an individual local device that is separate from and in communication with the data analyzing device via the communication network. (FIG. 11, Interface 250b, ¶0106, wherein Information Processing Unit 13 and Information Processing Unit 11 are in communication via network Interface 250b) and wherein the data analyzing device comprises larger computational resources than the data processing device to compute the enhanced model parameters. (FIG. 11, ¶0107, wherein Information Processing Unit 11 comprises larger computational resources than Information Processing Unit 13 in the form of having two Processing Units 200a and 200c)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method for processing and modeling sensor data taught in Aggour to incorporate the techniques utilized to handle and filter sensor data applied in Kobayashi in order to more effectively process sensor data.
However, Aggour in view of Kobayashi does not explicitly teach a data analyzer configured to compare the first model parameters with the second model parameters and to send the second model parameters to the external data processing device when a mathematical difference between the first model parameters and the second model parameters is greater than a predetermined threshold, wherein the data analyzing device is located within a cloud computing system,
From a related technology, ElBsat teaches a data analyzer configured to compare the first model parameters with the second model parameters (FIG. 4, step 418, ¶0013 and ¶0155, comparing an energy use model parameter of a first energy use model and an energy use model parameter for a mean energy use model parameter) and to send the second model parameters to the external data processing device (FIG. 4, step 420, ¶0162, providing the outlier parameter to a processing unit of a control device) when a mathematical difference between the first model parameters and the second model parameters is greater than a predetermined threshold. (¶0115, an outlier greater than a fixed percentage threshold value)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data analysis techniques taught in Aggour in view of Kobayashi to incorporate the data modeling analysis techniques described in ElBsat in order to more effectively analyze parameter within data models. (ElBsat, ¶0004) 
However, Aggour in view of Kobayashi does not explicitly teach wherein the external data analyzing device is located within a cloud computing system. 
From a related technology, Trainor teaches an external data analyzing device located within a cloud computing system. (FIG. 1, ¶0025-¶0026, wherein an external analyzing device, for instance a server, may be located within a cloud computing system) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aggour in view of Kobayashi and EIBSat to incorporate cloud computing technology in order to provide enable a data processing device greater access to other external data analyzing devices that may provide enhanced or alternative capabilities. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442